DETAILED ACTION
The instant action is in response to application 20 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is not descriptive.  Please choose a title emphasizing the claimed pulse strategy or timing.
The specification is objected to for the following informalities:
¶4, Sentence 1 should be: “When the rectifier supplies no current to the smoothing capacitor, the smoothing capacitor discharges decreasing the DC output”.  35 USC 112(a) requires the specification to be concise.
¶4, Sentence 2 should be “On the other hand, when the rectifier supplies a current to the smoothing capacitor, the current charges the smoothing capacitor.” 35 USC 112(a) requires the specification to be concise.
¶5 should be “The driving device holds an average DC output constant by periodically charging and discharging the smoothing capacitor at the line frequency”.  35 USC 112(a) requires the specification to be concise.
¶6, Sentence 1 should be “The repetitive charging and discharging of the smoothing capacitor causes current to constantly flow in the smoothing capacitor while the driving device operates” 35 USC 112(a) requires the specification to be concise.
In this particular case, it may be worthwhile to revise the specification to minimize usage of the verb “to be” and its conjugations (am are is was were be being been) in order to increase clarity of the specification.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, there are several issues.  First, applicant claims “input input”.  It is believed applicant meant to specify only one input, and shall be interpreted as “input from the input unit”.  Second, applicant claims “a fist timing becomes a second timing”.  This is indefinite, because each limitation is supposed to be individually referred to have proper antecedent basis.  As such, it is unclear if applicant is claiming one or two timings.  Judging by applicant’s figures and specification, applicant meant to specify adjusting the pulse according to the rectifier voltage, which is what applicant shows clearest in Fig. 14.  Further confusing the issue is the language “said timing” in the last line of the claim which also lacks proper antecedent basis.  For the purposes of examination, it will be assumed applicant meant to claim structure similar to that shown in claim 14.
Claim 4 has antecedent basis issues with start timing becoming a second timing.  
Claim 9 has an issue with a first voltage becoming a second voltage, with similar issues to “a first timing becoming a second timing” dimilarly described above.
Claim 14 has an issue with “output output” similarly described above.
Claim 16 has similar issues to claim 1 described above.
The claims generally fail to provide proper antecedent basis per 35 U.S.C. 112(b).   The claims have not been checked to the extent necessary to determine the presence of all possible antecedent basis issues.  Applicant should thoroughly check any amendment to ensure compliance with 35 U.S.C. 112.
Claims 2-15, 17 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-16 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over An (2015/0180384) in view of Shimazaki (US 6,556,457).
As to claim 1, An discloses a driving device comprising: an output unit (220) configured to connect a motor (5) ; an input unit (201) configured to input an AC input varying at a predetermined period between a positive voltage and a negative voltage; a rectifier circuit (210) configured to convert the AC input input from the input unit into a rectified output which is one of the positive voltage and the negative voltage and include a smoothing capacitor (C) that smoothes the rectified output; a motor control circuit (280).
An does not disclose a motor control circuit configured to set a start timing of the power supply period such that at least a portion of a period in which the start timing becomes a second timing is included in a period from a time at which an input current input to the smoothing capacitor is generated to a time at which a voltage of the smoothing capacitor becomes a maximum when performing a control for switching between the ON-state and the OFF-state of the motor control circuit while varying the start timing with a variation in the rectified output between a timing at which a rotation angle of the motor becomes a predetermined angle of the 
Shimazaki teaches discloses a driving device comprising: an output unit (Fig. 1, 6) configured to connect a load (Fig. 1, 9); an input unit (Fig. 1, 2) configured to input an AC input varying at a predetermined period between a positive voltage and a negative voltage; a rectifier  (Fig. 1, 4) circuit configured to convert the AC input from the input unit into a rectified output which is one of the positive voltage and the negative voltage and include a smoothing capacitor (Fig. 1, Cd) that smoothes the rectified output; a load control circuit (Fig. 1, item 5) configured to connect the smoothing capacitor and switch between an ON-state in which an input impedance viewed from the smoothing capacitor is low and an OFF-state in which an input impedance is higher than the input impedance in the ON-state at a switching period shorter than the predetermined period during a power supply period (Col. 1, line 10 “arbitrary frequency”); and a controller (Fig, 1, item 12) configured to set a start timing (Fig. 13, G1) of the power supply period such that at least a portion of a period in which the start timing  becomes a second timing (Fig. 13, G2) is included in a period from a time at which an input current input to the smoothing capacitor is generated to a time at which a voltage of the smoothing capacitor becomes a maximum when performing a control for switching between the ON-state and the OFF-state of the load control circuit while varying the start timing with a variation in the rectified output between a timing at which an electrical angle of the load becomes a predetermined angle of the load or a first timing earlier than said timing and a second timing further earlier than the first timing (See Figs. 2 and 13.  The CPU is adjusting the advance/delay of the peak value of the voltage capacitor, when “when a DC power supply voltage obtained from a DC power supply section exceeds a judgment value set at a value equal to or more than a non-load output voltage of the DC power supply section” as described in the abstract). 

	As to claim 2, An in view of Shimazaki teach wherein the controller includes a measurement unit measuring a voltage of the rectified output (Shimazaki, item 10).
	As to claim 3, An in view of Shimazaki do not explicitly teach an electrolytic capacitor, but do make it obvious.  However, electrolytic capacitors are old and well known in the art per MPEP 2143.03.  The advantage to using one would be to decrease the size compared to non-polarized or ceramic capacitors. 
	As to claim 4, An in view of Shimazaki teaches wherein the controller sets the start timing such that at least the portion of the period in which the start timing becomes the second timing is included in a period in which an absolute value of the voltage of the rectified output increases (See Shimizaki Figs. 3 and 5. The delta T advances or delays at any given time during an AC waveform).
	As to claim 5, An in view of Shimazaki teaches wherein the controller sets a variation in the start timing between the first timing and the second timing as a periodic variation deviating by a predetermined time from a periodic variation of the rectified output (See Shimizaki Figs. 13, which shows a periodic deviation).
	As to claim 6, An in view of Shmizaki teaches wherein the predetermined time is determined based on a frequency of the AC input (the frequency and period are directly correlated, and an increase in frequency has to correspond with a shortened period in order for the combination to function properly).
	As to claim 10, An in view of Shimazaki teaches wherein the controller sets the start timing to the second timing during a period in which an absolute value of the voltage of the rectified output increases (See Shimizaki Figs. 3 and 5. The delta T advances or delays at any given time during an AC waveform).

	As to claim 12, An in view of Shimazaki teaches wherein the controller varies the start timing by increasing or decreasing the power supply period (See Shimazaki Figs. 2 & 13).
	As to claim 13, An in view of Shimazaki teaches wherein the controller performs a control for switching between the ON- state and the OFF-state of the motor control circuit while varying a duty ratio which is a ratio of a period in which the ON-state is maintained to the switching period with the variation in the rectified output between a first duty ratio and a second duty ratio greater than the first duty ratio, and sets the duty ratio such that at least a portion of a period in which the duty ratio becomes the second duty ratio is included in a period in which the input current input to the smoothing capacitor is generated and the voltage of the smoothing capacitor becomes a maximum at the time of control (See Shimazaki Figs. 2 & 13, also note the abstract the timing adjustment happens when the capacitor voltage exceeds a value).
	As to claim 14, An in view of Shimazaki teaches wherein the controller sets a duty ratio which is a ratio of a period in which the ON-state is maintained to the switching period based on a difference between a target power of the rectified output output to the output unit and an actual power of the rectified output (See An ¶77 PWM).
	As to claim 15, An teaches A control method for a driving device including an output unit that connects a motor, an input unit that inputs an AC input varying at a predetermined period between a positive voltage and a negative voltage, a rectifier circuit that converts the AC input input from the input unit into a rectified output which is one of the positive voltage and the negative voltage and includes a smoothing capacitor that smoothes the rectified output, and a motor control circuit (see rejection of claim 1 above.  The apparatus reads on the method).
An does not disclose that connects the smoothing capacitor and switches between an ON-state in which an input impedance viewed from the smoothing capacitor is low and an OFF-state in which an input impedance is higher than the input impedance in the ON-state at a 
Shimazaki teaches a control method for a driving device including an output unit that connects a load, an input unit that inputs an AC input varying at a predetermined period between a positive voltage and a negative voltage, a rectifier circuit that converts the AC input input from the input unit into a rectified output which is one of the positive voltage and the negative voltage and includes a smoothing capacitor that smoothes the rectified output, and a motor control circuit that connects the smoothing capacitor and switches between an ON-state in which an input impedance viewed from the smoothing capacitor is low and an OFF-state in which an input impedance is higher than the input impedance in the ON-state at a switching period shorter than the predetermined period during a power supply period, the control method comprising the steps of: setting a start timing of the power supply period such that at least a portion of a period in which the start timing becomes a second timing is included in a period from a time at which an input current input to the smoothing capacitor is generated to a time at which a voltage of the smoothing capacitor becomes a maximum when varying the start timing with a variation in the rectified output between a first timing earlier than a timing at which a rotation angle of the load becomes a predetermined angle of the load  and a second timing further earlier than the first timing; and starting a switching between the ON-state and the OFF-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of An to use advance/delay control as disclosed in Shimazaki to provide protection against backflow (Col. 4, line 30-35).  
As to claim 17, An in view of Shimazaki teaches a storage medium storing a program (Shimzaki, CPU), wherein the program causes a computer to perform the control method according to claim 16
Claims 7-8 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over An (2015/0180384) in view of Shimazaki (US 6,556,457) and Sakihara (US 2015/0236606).
As to claim 7, An in view of Shimazaki does not disclose wherein the controller sets the start timing based on a reciprocal of an absolute value of a previous voltage of the rectified output before the predetermined time.
Sakihara teaches wherein the controller sets the start timing based on a reciprocal of an absolute value of a previous voltage of the rectified output before the predetermined time (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of An to use feedforward control to increase the amplitude modulation (¶20).
As to claim 8,  An in view of Shimazaki does not teach wherein the controller periodically varies the start timing in a triangular waveform and sets a timing at which the start timing of a triangular waveform becomes a maximum value to a timing later than a timing at which an absolute value of the voltage of the rectified output becomes a minimum.
Sakihara teaches wherein the controller periodically varies the start timing in a triangular waveform and sets a timing at which the start timing of a triangular waveform becomes a .
Allowable Subject Matter
Claims 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 9, the prior art fails to disclose: “wherein the controller sets the start timing to the second timing from a time at which an absolute value of the voltage of the rectified output becomes a first voltage set near a minimum value of the absolute value of the voltage of the rectified output to a time at which an absolute value of the voltage of the rectified output becomes a second voltage set near a maximum value of the absolute value of the voltage of the rectified output.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839